NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Argued August 5, 2014
                               Decided August 29, 2014

                                        Before

                         WILLIAM J. BAUER, Circuit Judge

                         RICHARD A. POSNER, Circuit Judge

                         JOHN DANIEL TINDER, Circuit Judge

No. 13‐1448

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff‐Appellee,                       Court for the Northern District of Illinois,
                                               Eastern Division.
      v.
                                               No. 11‐cr‐874
GEORGE A. PARKS,
    Defendant‐Appellant.                       Elaine E. Bucklo,
                                               Judge.

                                      O R D E R

      George Parks was found guilty by a jury of possessing a gun after a felony
conviction, 18 U.S.C. § 922(g)(1), and was sentenced to 244 months’ imprisonment. On
appeal he challenges the sufficiency of the evidence on the ground that the
government’s principal witness at trial, a police officer, is unworthy of belief. That
contention borders on the frivolous.

      At 5:51 a.m. on January 5, 2011, Chicago police officer Angelo Mandile and his
partner arrested Parks on Ridgeway Avenue in the North Lawndale neighborhood. A
No. 13‐1448                                                                       Page 2

.38‐caliber revolver was recovered at the scene, and Parks was charged in federal court
with violating § 922(g)(1).

        At trial Officer Mandile was the government’s main witness. He told the jury
that at 5:49 a.m. he and his partner were driving south in the 2100 block of S. Lawndale
Avenue when they noticed a man, later identified as Parks, in an alley that intersects
with Lawndale and Ridgeway. The officers turned onto Cermak Road and then north
onto Ridgeway. From the corner of Cermak and Ridgeway, Mandile saw Parks peeking
out of the alley, about 70 to 80 feet away. Once the officers pulled onto Ridgeway, Parks
crouched behind a parked car. The officers drove toward Parks, and Mandile got out of
the car, his weapon drawn. As the officer approached, Parks stood up and walked north
on Ridgeway, away from Mandile. According to Mandile, Parks was only 10 feet ahead
when he tossed away the revolver. Mandile ordered Parks to stop, detained him, and
retrieved the gun. Mandile recalled that he placed Parks under arrest at 5:51 a.m.

        On cross‐examination Parks tried to impeach Mandile with the report of an ATF
agent who interviewed him in May 2011, four months after the arrest. According to the
agent’s “nonverbatim” summary of the interview, Mandile had said that he first
observed Parks at “approximately 5:30 a.m.” in “the alley” and then observed him
moving south on Ridgeway away from the alley entrance. Mandile and his partner,
according to the report, then drove north on Ridgeway and spotted Parks standing back
at the alley entrance. At trial Parks questioned Mandile about three inconsistencies
between his testimony and the ATF agent’s report: the time when Parks was first
spotted (5:30 a.m. versus 5:49 a.m.), the direction he walked on Ridgeway (south versus
north), and his posture when Mandile exited his vehicle (standing versus crouching).
Mandile denied that his statements to the ATF agent differed from his trial testimony
and refused to look at the agent’s report, noting that it wasn’t his report and thus
wouldn’t be of use in refreshing his recollection.

       The government’s remaining witnesses simply corroborated Officer Mandile’s
testimony concerning the approximate time he searched for Parks’s name in the warrant
database, and explained the lack of fingerprint evidence. The government introduced
the gun which, the parties stipulated, had been manufactured outside the United States.
The government also introduced a recording of a phone conversation between Parks
and his ex‐wife (made while Parks was in jail) during which Parks declared, “Ain’t no
prints on the gun of mine.” Parks did not testify or present other evidence, except for
the ATF agent’s report, which defense counsel read to the jury with the prosecutor’s
consent. After deliberating for just over an hour, the jury returned a guilty verdict.
No. 13‐1448                                                                             Page 3

       At sentencing, the district judge calculated a total offense level of 33 and a
criminal‐history category of VI (Parks is an armed career criminal), yielding a
guidelines imprisonment range of 235 to 293 months. The judge sentenced him to 244
months.

        On appeal Parks argues that the jury lacked sufficient evidence to convict. In this
posture we review the evidence in the light most favorable to the government and must
uphold the conviction if any rational trier of fact could have found Parks guilty.
See Jackson v. Virginia, 443 U.S. 307, 318–19 (1979); United States v. Carraway, 612 F.3d 642,
644–45 (7th Cir. 2010). As if that bar was not high enough, Parks’s sufficiency challenge
depends on attacking Officer Mandile’s credibility. Only if Mandile’s testimony is
“incredible as a matter of law,” meaning that it is physically impossible for him to have
observed what he described or for those events to have occurred at all, will we disturb
the jury’s credibility determination. See United States v. Farmer, 717 F.3d 559, 562–63 (7th
Cir. 2013); Carraway, 612 F.3d at 645.

       Parks’s argument does not clear this high hurdle. He simply reiterates the same
inconsistencies between Officer Mandile’s trial testimony and the statements
purportedly made to the ATF agent. But Mandile’s testimony on these matters never
wavered and conflicted only with a third party’s hearsay summary of an interview with
Mandile. Cf. United States v. Williams, 33 F.3d 876, 878–79 (7th Cir. 1994) (inconsistencies
between police testimony and ATF agent’s report insufficient to disturb jury’s
credibility determination).

         Yet according to Parks, even if we take Officer Mandile’s testimony at face value,
it still defies reason to believe him. Mandile’s retelling of the events precipitating the
arrest cannot fit, Parks insists, within the 2‐minute time frame that the officer’s
testimony establishes. Parks does not say why Mandile could not have driven around
the block and exited his vehicle in under two minutes, and with good reason: The
testimony at trial suggests that Mandile’s vehicle had just over one‐tenth of a mile to
travel, which a vehicle traveling at 20 miles per hour can accomplish in roughly 20
seconds, leaving plenty of time for Mandile to exit the vehicle and arrest Parks, who did
not run or resist. 

       Finally, Parks asks, why would someone who had not seen the police be
“peeking” out of an alleyway, as if he was being followed? And why would he wait
until he was within an officer’s line of vision before ditching his gun? Parks essentially
asks this court to select a particular interpretation of the evidence. But it is the jury’s job
No. 13‐1448                                                                           Page 4

to choose among competing interpretations of the evidence, and so long as the jury does
not choose irrationally, its judgment is not open to second‐guessing on appeal.
See United States v. Blanchard, 542 F.3d 1133, 1154 (7th Cir. 2008); United States v. Jordan,
582 F.3d 1239, 1247 (11th Cir. 2009).

        With Mandile’s credibility secure, the only remaining question is whether
Mandile’s testimony, coupled with the remaining evidence submitted at trial, was
sufficient to convict. See Carraway, 612 F.3d at 646. The question is not close: Mandile’s
testimony connects Parks to the weapon, and Parks stipulated that he was a felon and
that the gun was manufactured outside the United States. No more was required for a
conviction. See United States v. Tucker, 737 F.3d 1090, 1092 (7th Cir. 2013).

                                                                               AFFIRMED.